Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 02, 2019


The Court of Appeals hereby passes the following order:


A19A2126. QUENTIN ROBINSON v. THE STATE.


      In 2004, Quentin Robinson pled guilty to armed robbery, aggravated assault,
and possession of a firearm during the commission of a felony. He subsequently filed
two motions for out-of-time appeal, which the trial court denied. We affirmed one of
those denials on appeal. Robinson v. State, Case No. A16A0267 (April 22, 2016). In
December 2018, Robinson, acting pro se, filed a third motion for out-of-time appeal.
The trial court denied the motion on January 25, 2019, and Robinson filed his notice
of appeal on February 27, 2019.1 We lack jurisdiction because the notice of appeal
was not timely filed.


      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Robinson filed his notice of appeal
33 days after entry of the trial court’s order, his appeal is untimely, and it is hereby




      1
        Robinson originally filed his notice of appeal in the Supreme Court, which
transferred it to this Court after determining that the case did not invoke Supreme
Court jurisdiction.
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/02/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.